DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
“designed” (claim 1, lines 3)should be updated to:-- “configured”--
“the step of “(claim 1, line 8) should be updated to:--“the”--. 
“Includes:”(claim 1, line 8) should be changed to:--“further comprising:”--
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“is used” (claim 3,line 4); “is injected”(claim 3, line 7); “is plated” (claim 4, line 3) are not in method  formats, the use of “ using . . . ; injecting . . . ; plating . . .” is/are suggested.
“the step of the injecting” (claim 3, line 8) should be updated to:--“ the injecting”--
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mura (JP 04-272671) in view of Suzuki (US 4882653).
Mura discloses the claimed method for manufacturing a capacitor, the method comprising steps of:
forming a case 10 integrated with a terminal unit 1 designed to be connected with an external terminal (see Figs. 3-4); and

    PNG
    media_image1.png
    246
    290
    media_image1.png
    Greyscale

housing a capacitor element in the case so that the terminal unit is electrically connected to the capacitor element (see Fig. 2 and the discussion under pars 0006-0007 of the Applicant  provided translation), wherein the step of forming the case includes:
injecting, after the heating of the metal mold and inserting the terminal unit into the mold part, the thermoplastic resin in a molten state into the mold part of the metal mold, the metal mold internally having a mold part that is a hollow part (as marked up below) having a shape of the case (see para 0008 of the translation).

    PNG
    media_image2.png
    217
    431
    media_image2.png
    Greyscale

Regarding to the “heating a metal mold to a temperature less than or equal to a glass
transition temperature of a thermoplastic resin that is a material for the case”.  The skilled person would implement the heating a metal mold to a temperature in order to improve the adhesion as well as to seal again the moisture in order to expand the life of the device without exercising any inventive skills.  
Further, the Suzuki et al disclosed the above heating a metal mold to a temperature less than or equal to a glass transition temperature of a thermoplastic resin that is a material for the case (in light of the discussion at col. 4, lines 60-63 and col. 5, lines 1-10).   Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to employ the Suzuki’s teaching as noted above onto the invention of Mura for various known benefits including heat resistant and humidity resistance is  improved.   The motivation for the combination reference can be found in either reference since they are in same endeavor field of invention.
As applied to claim 2, noting refer to Suzuki for the teaching of material set forth in claim 2 (see discussion in col. 3, lines 3-23).
As applied to claim 3, refer to process of the Mura as indicated in Figs 3-4.
As applied to claim 4, regarding the mold part of the metal mold in plated with gold.    Since, gold plating is not new. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize the above well-known product by process materials, since conductive metal gold plated materials are selected based on design considerations and trade-offs between cost, electrical and/or conductivity properties without exercising any inventive skills.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt